                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ASHLEY McNABB,                                 )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       No.:   1:17-cv-57-TAV-CHS
                                               )
K-VA-T FOOD STORES, INC., d/b/a                )
FOOD CITY,                                     )
                                               )
              Defendant.                       )


                                          ORDER

       This civil action is before the Court on periodic review. On September 10, 2018,

this Court issued an order staying this action until January 7, 2019, to allow the parties an

opportunity to mediate plaintiff’s remaining sexual harassment claim [Doc. 35]. In

accordance with that Order, the parties filed a joint status report on October 22, 2018

indicating that the mediation had not been successful [Doc. 36]. Although the parties state

that they “may continue settlement negotiations,” they are unsure whether such

negotiations will be successful and accordingly request that a new trial date be set around

or after mid-January of 2019.

       In light of the information provided in the parties’ joint status report, the Court finds

that the stay currently in effect is no longer required. Accordingly, the Clerk of Court is

DIRECTED to LIFT the stay in this matter and ORDERS that the jury trial in this matter

is RESCHEDULED for Tuesday, February 12, 2019, at 9:00 a.m., and the final pretrial

conference is RESCHEDULED for Tuesday, February 5, 2019, at 1:30 p.m. Any
unexpired scheduling deadlines as of the time the case was stayed, being September 10,

2018, shall be applied as calculated from the new trial date and according to the same time

limitations set forth in the Court’s original Scheduling Order [Doc. 9].

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             2
